PER CURIAM.
The appellant was defendant and counter-claimant in a divorce action brought by her husband. She appeals a final decree granting a divorce to her husband, awarding her custody of the children, child support, attorney’s fees and an equitable interest in the husband’s estate.
Two points are presented on appeal, the first of which questions the sufficiency of the evidence to support the decree of divorce and the second urges that appellant was not granted her full equitable interest in her former husband’s estate. The husband cross-assigns the award of custody of the children, the award of counsel’s fees, and the granting of an equitable interest in his estate to his former wife.
The divorce is affirmed upon authority of the rule stated in Heath v. Heath, 103 Fla. 1071, 138 So. 796, 82 A.L.R. 537, and Benson v. Benson, Fla.App.1958, 102 So.2d 748. No error has been made to appear in the award of the custody of the children, or in the allowance made to the appellant.
Affirmed.